Citation Nr: 1616675	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-49 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a higher (compensable) initial disability rating (or evaluation) for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for hepatitis C, initially assigning a noncompensable (0 percent) disability rating effective September 20, 2004.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  


FINDING OF FACT

For the entire initial rating period from September 20, 2004, the Veteran's hepatitis C has not been manifested by intermittent fatigue, malaise, and anorexia; or, incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain, having a total duration of at least one week during a 12-month period.


CONCLUSION OF LAW

For the entire initial rating period from September 20, 2004, the criteria for an initial compensable disability rating for hepatitis C have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, because the appeal for a higher initial rating for hepatitis C arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, relevant VA examination reports, and the Veteran's written statements.  

VA examined the hepatitis C disability in December 2008 and June 2015.  The Board finds that the above-referenced examination reports are adequate for VA rating purposes because they were written after interviews with the Veteran, examination of the Veteran, and contain findings regarding the severity of the hepatitis C disability supported by clinical data.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether staged rating is warranted with respect to the issue of entitlement to a higher initial rating for the hepatitis C disability, and finds that the severity of the hepatitis C disability on appeal has not changed during the course of the appeal so as to warrant staged rating, as explained below.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id. at 1376-77.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Initial Rating Analysis for Hepatitis C

The Veteran is in receipt of a noncompensable (0 percent) disability rating for the entire initial rating period from September 20, 2004 under Diagnostic Code (DC) 7354.  38 C.F.R. § 4.114.  Under DC 7354, a noncompensable (0 percent) rating is assigned for nonsymptomatic conditions.  Id.  A 10 percent rating is assigned for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  Id.  A 20 percent rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

A 40 percent rating is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.  A 60 percent rating is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.  A 100 percent rating is assigned for serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id. 


DC 7354 provides the following Note: 

Note (2): For purposes of evaluating conditions under DC 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.

The Veteran contends that a higher rating is warranted because he has flare-ups of hepatitis C with symptoms attributable to chronic or infectious liver disease, to include vomiting, nausea, and fatigue.  The Veteran also stated that he cannot give blood because he always tests positive for hepatitis C.  See, e.g., October 2009 VA Form 21-4138; December 2010 VA Form 9; January 2015 VA Form 646; March 2016 informal hearing presentation.  

After a review of all the lay and medical evidence, the Board finds that, for the entire initial rating period from September 20, 2004, the criteria for a compensable initial disability rating for the service-connected hepatitis C have not been met or more nearly approximated.  The Board finds that, for the entire initial rating period from September 20, 2004, the Veteran's hepatitis C has more nearly approximated a nonsymptomatic condition.  At no point during the initial rating period from September 20, 2004 did the hepatitis C disability more nearly approximate intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during a 12-month period, as required for a higher rating of 10 percent under Diagnostic Code 7354.   

The Veteran underwent a VA examination in December 2008 where he reported that he did not have incapacitating episodes of fatigue, malaise, nausea, vomiting, anorexia, arthralgia, or right upper quadrant abdominal pain requiring bed rest and treatment by a physician.  The Veteran indicated that over the prior 12 months he had nausea once per week that depended on the change in blood sugar.  The Veteran also reported intentional weight loss in order to improve diabetes control.  Upon examination in December 2008, the VA examiner noted that there was no vasculitis and no kidney disease.  There was no abdominal tenderness to palpation throughout, organomegaly, ascites, superficial abdominal veins, splenomegaly, scleral icterus, non-pruritic positive palmar erythema, asterixis, spider angiomata, or muscle wasting.  Blood testing at the time of the December 2008 VA examination, to include liver function testing, was unremarkable, and viral series testing was positive.  The December 2008 VA examiner opined that, while positive hepatitis C antibodies confirm prior exposure, the Veteran did not have active disease when tested in 2005, and current transaminases were normal.  The December 2008 VA examination report indicates that the hepatitis C was nonsymptomatic.

The Veteran underwent another VA examination in June 2015 where the VA examiner opined that the Veteran no longer has hepatitis C.  In reaching this conclusion, the June 2015 VA examiner explained that blood work obtained in December 2008 and January 2012 indicated that the Veteran spontaneously cleared this virus prior to December 2008, and that the Veteran has good liver function with no evidence that this virus caused any permanent ill effects for this Veteran.  The June 2015 VA examiner noted that the Veteran does not currently have any signs or symptoms attributable to chronic or infectious liver disease.  The June 2015 VA examiner indicated that the Veteran had no incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to hepatitis C during the previous 12 months.  

VA and private treatment records during the appeal period show a similar disability picture.  A May 2007 VA treatment record noted that the Veteran did not have viremia (HCV quant negative) so he likely spontaneously recovered from hepatitis C in the past with no treatment necessary.  See also November 2015 VA treatment record.  As detailed below, the record reflects that the Veteran repeatedly denied having symptoms of vomiting and nausea.  The Veteran has also denied anorexia and weight loss.  See, e.g., January 2014 VA treatment record.  While the record reflects that the Veteran had some weight loss at one point during the appeal period, the Veteran reported that such weight loss was intentional in order to improve diabetes control.  See December 2008 VA examination report.  Moreover, VA treatment records show that the Veteran was counseled to lose weight in order to help control his high blood pressure and improve cardiovascular endurance and tolerance for physical activity.  See, e.g., September 2005, November 2015, and December 2015 VA treatment records.  This evidence weighs against a finding of anorexia due to hepatitis C.

The Board has considered and weighed the Veteran's assertions that he has flare-ups of hepatitis C with symptoms such as vomiting, nausea, and fatigue.  See March 2016 informal hearing presentation.  The Board finds that these assertions are not credible because they are outweighed by the Veteran's statements to healthcare providers denying current symptoms and history of nausea and vomiting, because an individual is more likely to provide an accurate description of symptoms to a healthcare professional in order to receive the best medical care possible.  Specifically, VA treatment records reflect that the Veteran repeatedly denied current symptoms or a history of vomiting and nausea.  See e.g., December 2008, August 2010, and March 2013 VA treatment records.  Moreover, as detailed above, during the December 2008 VA examination, the Veteran reported that he had nausea once per week that depended on the change in blood sugar.  While VA treatment records show that the Veteran reported nausea in February 2013 and March 2013, a February 2013 VA radiology report noted that the Veteran's nausea was a result of a small amount of air in the stomach and in the colon; therefore, to the extent that the Veteran had symptoms of nausea or vomiting, these symptoms are attributable to non-service-connected disorders (hypertension or air in the stomach colon).  

As to the symptom of fatigue, the record reflects that the Veteran's fatigue is due to the service-connected heart disability.  See, e.g., May 2004 private treatment record; September 2009 Veteran statement.  The symptom of fatigue has been considered in rating the service-connected heart disability.  See April 2013 rating decision.  As such, the Board will not consider the symptom of fatigue in rating the hepatitis C disability because doing so constitutes impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

The Board has considered whether a compensable rating is warranted under 
DC 7312 (cirrhosis of the liver); however, the June 2015 VA examiner noted that the Veteran had no signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  Accordingly, a higher or separate rating for cirrhosis of the liver under DC 7312 is not warranted.  38 C.F.R. §§ 4.3, 4.7. 

Based on the foregoing, the Board finds that intermittent fatigue, malaise, and anorexia are not shown.  The evidence of record does not reflect any period of acute signs and symptoms severe enough to require bed rest and treatment by a physician nor does the Veteran assert otherwise.  For the entire initial rating period from September 20, 2004, the Veteran's hepatitis C has more closely approximated a nonsymptomatic condition and, as detailed above, has not been manifested by intermittent fatigue, malaise, and anorexia or incapacitating episodes.  See 
38 C.F.R. §§ 4.3, 4.7, 4.114, DC 7354.  Therefore, an initial compensable rating for the hepatitis C disability is not warranted for the entire initial rating period from September 20, 2004.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the hepatitis C disability for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the Thun analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hepatitis C disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 4.20 (2015) (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  A comparison between the level of severity of the Veteran's symptoms and impairment with the schedular rating criteria for hepatitis C shows that the schedular rating criteria reasonably describe the disability and contemplate the Veteran's nonsymptomatic hepatitis C for the entire initial rating period from September 20, 2004.  38 C.F.R. § 4.114, DC 7354.  The schedular rating criteria contemplate more severe symptomatology and impairment, which the Veteran was not shown to have during the initial rating period from September 20, 2004, such as intermittent fatigue, malaise, and anorexia.  The schedular rating criteria also alternatively rate on the basis of incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), based on total duration of episodes.  This schedular rating criteria rating on the basis of incapacitating episodes, as well as symptoms that may accompany such episodes, was available and considered in this case, even though the evidence showed no incapacitating episodes to meet the higher schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria (DC 7312, which provides ratings based on cirrhosis).  See 38 C.F.R. § 4.20.  Therefore, the Board finds that the record does not reflect that the Veteran's 

hepatitis C disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for cerebrovascular accident, coronary artery disease, paralysis of the right upper and lower extremities, posttraumatic stress disorder (PTSD), diabetes mellitus type 2, tinnitus, hepatitis C, and hearing loss.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected hepatitis C disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due 

to the service-connected hepatitis C disability.  The June 2015 VA examiner opined that the hepatitis C disability does not impact the Veteran's ability to work.  For the reasons above, the Board finds that a TDIU has not been raised and, therefore, is not before the Board on appeal.


ORDER

A higher (compensable) initial disability rating for hepatitis C, for the entire initial rating period from September 20, 2004, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


